Citation Nr: 1701017	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  07-31 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a heart disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

The Veteran provided testimony at a January 2016 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In March 2016, the Board remanded the claim for additional development.  On remand, additional treatment records were obtained and associated with the record.  Also, a new VA examination was conducted, and the claim was readjudicated.  Therefore, the Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

Throughout the period of appeal, the Veteran had METS on testing of 7 METS or greater, there was no evidence of congestive heart failure, there was no evidence of cardiac hypertrophy or dilatation, and there was no left ventricular dysfunction with an ejection fraction of less than 50 percent.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for a heart disability throughout the period of appeal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7005 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked evidence that is not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in April 2006 and April 2009 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with VA examinations, most recently in June 2016.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.


Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran's heart disease is rated under Diagnostic Code 7005, used for rating arteriosclerotic heart disease.  Under Diagnostic Code 7005, a 10 percent rating is warranted for a workload of greater than 7 METs but not greater than10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication.  A 30 percent rating is warranted for coronary artery disease with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent rating is assigned where there is chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Diagnostic Code 7005, Note (2) (2016).

A May 2011 rating decision granted service connection for a heart disability with heart stent and assigned a 10 percent rating, effective March 23, 2006.

On VA examination in August 2006, the Veteran denied experiencing any chest pain, shortness of breath, dizziness, or fatigue.  He also denied any loss of consciousness, history of congestive heart failure, or history of rheumatic heart disease.  It was noted that he was followed regularly by a cardiologist after undergoing coronary stenting in August 1999.  The examiner observed regular rate and rhythm of the heart with no evidence of murmurs.  An electrocardiogram found no evidence of prior myocardial infarction, ischemia, or left ventricular hypertrophy.  A treadmill stress exercise test resulted in no electrodiagnostic or subjective symptoms suggestive of ischemia.  The estimated MET level was 8.0 to 9.0.  The diagnosis was coronary artery disease, status post coronary stenting.

An October 2006 private treatment record indicates that the Veteran had a left ventricle ejection fraction of 72 percent.  

An October 2010 private examination report shows that the Veteran had ischemic heart disease.  He was taking two prescription medications for the heart disability.  The physician indicated that the Veteran did not have congestive heart failure.  The Veteran denied experiencing dyspnea, fatigue, angina, dizziness, or syncope with any level of physical activity.  No evidence of cardiac hypertrophy or dilation was noted.  The left ventricular ejection fraction was greater than 55 percent.  

On VA examination in January 2012, the examiner indicated that the Veteran had ischemic heart disease.  He did not have congestive heart failure.  The Veteran denied experiencing dyspnea, fatigue, angina, dizziness, or syncope with any level of physical activity.  No evidence of cardiac hypertrophy or dilation as found.  The examiner opined that the Veteran's ischemic heart disease did not impact his ability to work.

In May 2012, the Veteran underwent left heart catheterization and coronary angiography.

A September 2013 private treatment record shows that the Veteran had a prior history of two-vessel coronary artery intervention but was presently asymptomatic.

A November 2013 private treatment record indicates that the Veteran's resting left ventricle ejection fraction was 71 percent.  Stress ejection fraction was 68 percent.

In December 2013, the Veteran had a negative stress test.  The examiner placed the Veteran in functional class I.

In October 2014, a private treatment provider found no symptoms of angina.  The Veteran was functionally active.

At the January 2016 Board hearing, the Veteran emphasized that he had severe coronary disease, and compared with other persons of his age and gender, he was in the 98th percentile.  He was uninsurable for life insurance as any premiums would be unaffordable, and he was at high risk for employment.  He said that he had severe calcification in his arteries.  He was being treated with heart medication.

On VA examination in June 2016, the examiner indicated that the Veteran had coronary artery disease.  Continuous medication was required for control of the heart condition.  He had not had a myocardial infarction or congestive heart failure.  On objective examination, the Veteran's heart rhythm was regular, and the heart sounds were normal.  There was trace peripheral edema of both lower extremities.  Peripheral pulses were normal.  There was no evidence of cardiac hypertrophy or cardiac dilation.  The examiner estimated a METS level greater than 7.  The examiner opined that the Veteran's heart condition did not impact his ability to work.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial rating for heart disease greater than 10 percent.  The Board finds that the evidence of record does not more nearly approximate the criteria for the next higher rating.  38 C.F.R. § 4.7 (2016).

The medical evidence includes both private treatment records and VA treatment records.  This evidence shows that throughout the period of appeal, there was no evidence of congestive heart failure or left ventricular dysfunction with an ejection fraction of less than 50 percent.  The lowest ejection fraction percentage recorded throughout the period of appeal was 55 percent.  Further, the Veteran had an exercise capacity of estimated 7 METS.  

The Veteran has expressed concern that VA has "continuously failed to consider the cause of [my] Cardiovascular Disease."  However, VA has considered the cause of the Veteran's cardiovascular disease.  VA has granted service connection for heart disease as presumed due to exposure to herbicides while serving in the Republic of Vietnam while on active duty.

The Veteran has additionally expressed concern that VA has not considered that he has severe, heavily calcified, coronary disease.  The Veteran has emphasized that has "cardiovascular disease that puts [him] in the 98-99 percentile, with 100 percent being the highest score, for coronary disease."  The Board finds that the Veteran's statements are credible and probative.  However, even with consideration the Veteran's calcified coronary disease and percentile rating, no higher ratings are available under the schedular diagnostic criteria.  Again, throughout the period of appeal, the Veteran's lowest exercise capacity was measured at estimated 7 METS; the lowest ejection fraction percentage recorded was 55 percent; there was no evidence of congestive heart failure or left ventricular dysfunction.  Therefore, the criteria for a higher rating are not met.

The Board accepts that the Veteran is competent to report on his functional impairment such as difficulty walking, dyspnea, and fatigue.  Laypersons are competent to report symptoms and events that they experience through their senses.  38 C.F.R. § 3.159(a)(2) (2016); Charles v. Principi, 16 Vet. App 370 (2002).  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, the scheduler criteria for ischemic heart disease are predicated on medical findings and not subjective symptoms.  Here, the medical findings do not more nearly approximate the criteria for the next higher rating.  The more probative evidence consists of that prepared by neutral skilled professionals, and that evidence demonstrates that the currently assigned rating is appropriate for the Veteran's heart disease.

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule.  However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal.  38 C.F.R. § 4.104, Diagnostic Codes 7001-7019 (2016).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a higher rating for a heart disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Other Considerations

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating can be assigned based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular rating for the service-connected heart disease disability at issue is adequate.  There is no allegation or evidence of exceptional factors in this appeal with regard to the service-connected heart disease, or in combination with other service-connected disabilities.  The symptoms experienced by the Veteran are contemplated by the diagnostic criteria which rate the disability based on laboratory results of testing which result in fatigue, dizziness, dyspnea, and syncope, findings of ejection fraction, and whether there is congestive heart failure.  

Therefore, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate his symptomatology.  Thun v. Peake, 22 Vet App 111 (2008).  

In a May 2012 statement the Veteran requested "total disability as it relates to my Ischemic Heart Disease."  Additionally, at the January 2016 Board hearing, the Veteran requested 100 percent disability for heart disease.  The Board has considered if an informal claim for a total disability rating based on individual unemployability (TDIU) is a component of the claim for a higher rating for a heart disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The evidence shows that the Veteran has heart disease, and the Veteran has made a claim for the highest rating possible.  However, the Veteran has not submitted evidence of unemployability.  Significantly, VA examiners in January 2012 and June 2016 opined that the Veteran's heart condition did not impact his ability to work.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the Veteran was seeking a schedular 100 percent rating and the evidence does not show that he is seeking an unemployability rating.  Therefore, the Board finds that a claim for a TDIU has not been raised by the record.  


ORDER

Entitlement to an initial rating in excess of 10 percent for a heart disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


